Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A REQUEST FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, INCLUDING THE FEE SET FORTH IN 37 CFR 1.17(E), WAS FILED IN THIS APPLICATION AFTER FINAL REJECTION. SINCE THIS APPLICATION IS ELIGIBLE FOR CONTINUED EXAMINATION UNDER 37 CFR 1.114, AND THE FEE SET FORTH IN 37 CFR 1.17(E) HAS BEEN TIMELY PAID, THE FINALITY OF THE PREVIOUS OFFICE ACTION HAS BEEN WITHDRAWN PURSUANT TO 37 CFR 1.114. 
The Information Disclosure Statements (IDS) filed 10 December 2021 and 7 January 2022 have been entered. Applicant’s amendment of the claims filed 10 December 2021 has been entered. Applicant’s remarks filed 10 December 2021 are acknowledged.
Claims 1-40, 42-52, 54-65, 68-80, 82 and 84 are cancelled. Claims 86-88 have been added. Claims 41, 53, 66, 67, 81, 83 and 85-88 are pending. Claims 81 and 85, which were previously withdrawn as being drawn to nonelected species, are rejoined herein.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney J. Gibson Lanier on 13 June 2022.

Please amend the claims as the following:
41.	An isolated neutralizing IL-25 binding molecule comprising a heavy chain variable domain comprising CDR1, CDR2, and CDR3 as set forth in SEQ ID NO: 7, SEQ ID NO: 8, and SEQ ID NO: 9, and a light chain variable domain comprising CDR1’, CDR2’, and CDR3’ as set forth in SEQ ID NO: 10, SEQ ID NO: 11, and SEQ ID NO: 12.

53.	The isolated neutralizing IL-25 binding molecule of Claim 41, wherein the heavy chain variable domain comprises SEQ ID NO: 15 or a variant thereof having at least 85% sequence identity to SEQ ID NO: 15.

66.	The isolated neutralizing IL-25 binding molecule of Claim 41, wherein the light chain variable domain comprises SEQ ID NO: 16 or a variant thereof having at least 85% sequence identity to SEQ ID NO: 16.

67.	The isolated neutralizing IL-25 binding molecule of claim 41, comprising a heavy chain variable domain and a light chain variable domain, wherein the heavy chain variable domain comprises SEQ ID NO: 15 or a variant thereof having at least 85% sequence identity to SEQ ID NO: 15 and the light chain variable domain comprises SEQ ID NO: 16 or a variant thereof having at least 85% sequence identity to SEQ ID NO: 16.

83.	A method of treating a rhinoviral infection, airway inflammation, inflammatory bowel disorder, psoriasis, angiogenesis, or cystic fibrosis, comprising administering a therapeutic amount of the IL-25 binding molecule of claim 41.

86.	The method of claim 83, wherein the IL-25 binding molecule comprises a heavy chain variable domain comprising SEQ ID NO: 15 or a variant thereof having at least 85% sequence identity to SEQ ID NO: 15.

87. 	The method of claim 83, wherein the IL-25 binding molecule comprises a light chain variable domain comprising SEQ ID NO: 16 or a variant thereof having at least 85% sequence identity to SEQ ID NO: 16.

88.	The method of claim 83, wherein the IL-25 binding molecule comprises a heavy chain variable domain comprising SEQ ID NO: 15 or a variant thereof having at least 85% sequence identity to SEQ ID NO: 15 and a light chain variable domain comprising SEQ ID NO: 16 or a variant thereof having at least 85% sequence identity to SEQ ID NO: 16.

Please cancel claims 81 and 85 without prejudice to Applicant's right to pursue the subject matter therein in a related application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to clarify the claimed invention. The claims, as presently amended, are novel and nonobvious because the claims are drawn to an isolated neutralizing IL-25 binding molecule comprising a heavy chain variable domain comprising CDR1, CDR2, and CDR3 as set forth in SEQ ID NOs: 7-9, respectively, and a light chain variable domain comprising CDR1’, CDR2’, and CDR3’ as set forth in SEQ ID NOs: 10-12, respectively, and a method of treating a rhinoviral infection, airway inflammation, inflammatory bowel disorder, psoriasis, angiogenesis, or cystic fibrosis comprising administering a therapeutic amount of the IL-25 binding molecule, and the specific amino acid sequences are not taught or suggested in the prior art. The specification meets the requirements under 35 U.S.C. 112(a) because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. Applicant’s response and amendment of the claims filed 10 December 2021 have overcome all remaining grounds of objections and rejections. Claims 81 and 85 are cancelled without prejudice to Applicant’s intention to pursue the subject matter therein in continuing applications in a telephonic response with the attorney on 13 June 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 13, 2022